DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 9, 11-13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 9, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakawa US 2017/0023901 A1 (Asakawa) and Shimada US 8,509,674 (Shimada).
Regarding claim 1, Asakawa teaches an image forming system comprising: 
a plurality of sheet feeding trays (T11-T15) capable of loading a plurality of sheets (¶0055); 
an image formation unit (25) configured to form an image on a sheet fed from the plurality of sheet feeding trays (¶0050); 
a plurality of inserter trays (T41, T42) provided downstream of the image forming unit in a sheet conveyance direction and capable of loading a plurality of sheets (¶0050); and 
an insertion unit (40) configured to insert an insertion sheet (front cover or back cover) fed from the plurality of inserter trays between sheets conveyed from the image forming unit (¶0050-¶0055); and
a control unit configured to control, according to an accepted job, the image formation unit and the insertion unit to form images on a first recording sheet and a second recording 
(a) the job designates that the insertion sheet is fed form one of the plurality of inserter trays and if the one of the plurality of inserter trays runs out of sheets, a sheet of which type of size are same as those of the sheets running out on the one of the plurality of inserter trays from another one of the plurality of inserter trays, as the insertion sheet, and the job continues (s22),
(b) the job designates that the insertion sheet is fed from one of the plurality of sheet feeding trays feeds and if the one of the plurality of sheet feeding trays runs out of sheets, a sheet of which type and size are same as those of the sheets running out on the one of the plurality of sheet feeding trays is not fed from another one of the plurality of sheet feeding trays, and the job temporarily stops (s26).
Regarding claim 2, Asakawa and Shimada teach the image forming system according to claim 1. Furthermore Asakawa teaches a setting unit configured to set an automatic switching mode of the plurality of inserter trays to enabled or disabled (41), 
wherein the control unit is configured to, in a case where the automatic switching mode is set to enabled and the one of the plurality of inserter trays runs out of sheets, control the insertion unit such that a sheet of which type and size are same as those of the sheets running out on the one of the plurality of inserter trays is fed from the another one of the plurality of inserter trays, as the insertion sheet, and continue the job (¶0070-¶0073), and

Asakawa differs from the instant claimed invention by not explicitly disclosing: halting the job until the insertion sheet is replenished and then resuming the print job. However this is a known technique. Shimada teaches the job temporarily stopping until after the insertion sheet is replenished in the one of the plurality of the sheet feeding trays, and then resuming the job one the insertion sheet tray is replenished (see for example Shimada claim 1). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the job resumption technique taught by Shimada with the device taught by Asakawa since Shimada teaches that this technique ensures the correct insertion sheet is used (Shimada C1 L20-30).
Regarding claim 4, Asakawa and Shimada teach the image forming system according to claim 1. Furthermore Asakawa teaches a determination unit (22) configured to, if the job designates that one of the plurality of inserter trays feeds the insertion sheet and if the one of the plurality of inserter trays runs out of sheets, determine whether the one of the plurality of inserter trays is loaded with same type and size of sheets as sheets that are loaded in another one of the plurality of inserter trays (¶0070-¶0073).
Regarding claim 5, Asakawa and Shimada teach the image forming system according to claim 1. Furthermore Asakawa teaches an allocation unit (30) configured to allocate the plurality of inserter trays to a same group, 
wherein the determination unit is configured to, in a case where the plurality of inserter trays are allocated to the same group, determine that the another one of the plurality of inserter trays is loaded with the same type and size of sheets as sheets that are loaded in the o of the plurality of inserter trays (¶0049-¶0050).  
Regarding claim 6, Asakawa and Shimada teach the image forming system according to claim 4. Furthermore Asakawa teaches wherein if the determination unit determine that the plurality of inserter trays are not allocated to a same group, when sheets that are loaded in one of the plurality of the plurality of inserter trays run out during execution of the job in which a sheet feeding source of the insertion sheet is set to the one of the plurality of inserter trays, the control unit temporarily stops the job without switching from one of the plurality of inserter trays to the another one of the plurality of inserter trays (¶0070-¶0077).  
Regarding claim 9, Asakawa and Shimada teach the image forming system according to claim 1. Furthermore Asakawa teaches the plurality of sheet feeding trays, are provided in an image forming apparatus, and
the plurality of inserter trays are provided in the inserter unit (40).  
Regarding claim 11, Asakawa and Shimada teach the image forming system according to claim 4. Furthermore Asakawa teaches a designation unit (23) configured to designate, for every tray, a size of sheets to be loaded and a type indicating that the sheets are one of recording sheets or insertion sheets (¶0057).
claim 12, Asakawa and Shimada teach the image forming system according to claim 1. Furthermore Asakawa teaches the insertion sheet is one of a front cover sheet, a back cover sheet, an interleaf sheet, and a chapter sheet (¶0120).  
Regarding claim 13, Asakawa teaches an image forming system including an image forming apparatus, a controller and an inserter, the image forming apparatus comprising: 
a plurality of sheet feeding trays (T11-T14) configured to load recording sheets; 
an image forming unit (25) configured to form an image on recording sheets fed from the plurality of sheet feeding trays, and to not form an image on insertion sheets; 
the controller including a control unit, and the inserter comprising: 
a plurality of inserter trays (T41-T42) provided downstream from the image forming unit in a conveyance direction of the recording sheets and the insertion sheets; and 
an insertion unit configured to insert an insertion sheet, in accordance with a job, between a plurality of recording sheets conveyed from the image forming unit, 
wherein the control unit is configured to, control the image formation unit to form images on a first recording sheet and a second recording sheet and control the insertion unit to insert an insertion sheet on which an image is not formed between the first recording sheet and second recording sheet according to an accepted job such that, if the job designates that the insertion sheet is fed from one of the plurality of inserter trays and if the one of the plurality of inserter trays runs out of sheets, a sheet of which type and size are same as those of the sheets running out on the one of the plurality of inserter trays is fed from another one of the plurality of inserter trays, as the insertion sheet, and the job continues (¶0070-¶0073), and

Asakawa differs from the instant claimed invention by not explicitly disclosing: halting the job until the insertion sheet is replenished and then resuming the print job. However this is a known technique. Shimada teaches the job temporarily stopping until after the insertion sheet is replenished in the one of the plurality of the sheet feeding trays, and then resuming the job one the insertion sheet tray is replenished (see for example Shimada claim 1). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the job resumption technique taught by Shimada with the device taught by Asakawa since Shimada teaches that this technique ensures the correct insertion sheet is used (Shimada C1 L20-30).
Regarding claim 16, Asakawa and Shimada teach the image forming system according to claim 1. Furthermore Asakawa teaches the control unit is further configured to, if one of the plurality of sheet feeding trays feeds (T11-T14) the first recording sheet and the second recording sheet and if the one of the plurality of sheet feeding trays runs out of sheets, controls the another one of the plurality of sheet feeding trays to feed a sheet of which type and size are same as those of the sheets running out on the one of the plurality of sheet feeding trays and continues the job (¶0042-¶0044).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESSICA L ELEY/
Examiner, Art Unit 2852